Gigi




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 10, 2015

                                     No. 04-14-00721-CV

                                     Andrés RAMOS Jr.,
                                         Appellant

                                               v.

                                     Gigi CASTANEDA,
                                           Appellee

                       From the County Court, Maverick County, Texas
                                   Trial Court No. 3220
                            Honorable Ron Carr, Judge Presiding

                                        ORDER
Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason K. Pulliam, Justice

       This court issued its opinion and judgment on March 18, 2015. On April 6, 2015, pro se
appellant Andrés Ramos Jr. filed a letter with this court which we construe as a motion for
rehearing and a motion for extension of time to file a motion for rehearing. See TEX. R. APP. P.
49.1, 49.8.
       The court has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.7.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court